COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                     §
  CASEY JAMES PERKINS a/k/a JIMMY                No. 08-19-00068-CR
  PERKINS,                           §
                                                   Appeal from the
                 Appellant,          §
                                                   120th District Court
  v.                                 §
                                               of El Paso County, Texas
  THE STATE OF TEXAS,                §
                                                 (TC# 20180D01802)
                  State.             §

                                           ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until April 27, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Heather H. Hall, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before April 27, 2020.

       IT IS SO ORDERED this 7th day of April, 2020.

                                             PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.